SHELBY, Circuit Judge.
This suit is between the same parties and is like the case just decided. 159 Fed. 923. It is a suit to enjoin the collection of the taxes for the year 1905 on the same land and upon the same grounds. The same defenses were interposed. The record shows that the amount of taxes sought to be enjoined and declared illegal is less than $2,000. The Circuit Court, as in the first case, decided in favor of the complainant, and against the tax collector, who appealed.
The decree of the Circuit Court is reversed for want of jurisdiction, and the cause remanded, with instructions to dismiss the bill.